USCA4 Appeal: 21-2056      Doc: 16         Filed: 11/30/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2056


        ISRAEL ROMERO,

                            Plaintiff - Appellant,

                     v.

        ALLWELL FROM ABSOLUTE TOTAL CARE; THOMAS STEPHENS, Sales
        Representative Medicare Sales,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Spartanburg. J. Michelle Childs, District Judge. (7:20-cv-04344-JMC)


        Submitted: October 28, 2022                                 Decided: November 30, 2022


        Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Israel Romero, Appellant Pro Se. Michael James Bentley, Jackson, Mississippi, Jonathan
        Edward Schulz, BRADLEY ARANT BOULT CUMMINGS LLP, Charlotte, North
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2056      Doc: 16        Filed: 11/30/2022     Pg: 2 of 2




        PER CURIAM:

              Israel Romero appeals the district court’s order adopting the magistrate judge’s

        recommendations to deny Romero’s summary judgment motion and dismiss his civil

        complaint against Defendants. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s judgment. See Romero v. Allwell from Absolute

        Total Care, No. 7:20-cv-04344-JMC (D.S.C. Sept. 17, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2